Case 2:20-cv-08030-SDW-LDW Document 48 Filed 11/20/20 Page 1 of 1 PageID: 608



KRAEMER BURNS, P.A.
David L. Menzel, Esq.
675 Morris Avenue
Springfield, NJ 07081
Tel #: 973-912-8700/Fax #: 973-912-8602
dmenzel@kraemerburns.com
Attorneys for Defendants, Cool Clouds Distribution, Inc., Umais Abubaker
and Shahid Shaikh

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

RUTH LARA, individually and as Guardian         CASE NO. 2:20-cv-08030-SDW-LDW
of her minor child J.S., on behalf of
themselves and on behalf of those similarly
situated,
                                                   CORPORATE DISCLOSURE
                          Plaintiffs,                   STATEMENT OF
                                                COOL CLOUDS DISTRIBUTION, INC.
v.

PUFF BAR, NICK MINAS, PATRICK
BELTRAN, COOL CLOUDS DISTRIBUTION,
INC., UMAIS ABUBAKER and SHAHID
SHAIKH,

                         Defendants.


      Pursuant to Fed. R. Civ. Pro. 7.1, Defendant Cool Clouds Distribution, Inc. states

that no publicly held corporation owns 10 percent or more of its stock.

                                         Respectfully submitted,

                                         KRAEMER BURNS, P.A.
                                         675 Morris Avenue
                                         Springfield, NJ 07081
                                         Attorneys for Defendants, Cool Clouds Distribution,
                                         Inc., Umais Abubaker & Shahid Shaikh


                                         By: /s/ David L. Menzel
DATED: November 20, 2020                     DAVID L. MENZEL
